Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 10/05/2022 for application number 17/263,109. Claims 1, 5, 22, 24, 28, 45, 47, and 48 have been amended. The applicant’s acknowledgement of claim interpretation under 35 USC § 112(f) or 35 USC § 112 (pre-AIA ), Sixth Paragraph is made of record.  Claims 1-48 are pending.

Information Disclosure Statement
The information disclosure statement/s (IDS/s) submitted on 09/28/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement/s is/are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 24, and 47-48 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, a limitation states “identifying a quantity of channel state information processing units of the UE”. But, the disclosure does not describe the structure of a channel state information processing unit. Is it a software module or a hardware implementation such as a processor? The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

The same reasoning applies to the rejection of claims 24 and 47-48 mutatis mutandis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 21-36, and 44-48 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 20180062813 A1; hereinafter “Sun”).

Regarding claim 1, Sun discloses a method for wireless communication at a user equipment (UE), comprising: 
identifying a set of channel state information processes scheduled to be reported by the UE; receiving a request that the UE is to perform reporting for an additional channel state information process ([0138] first, when the UE receives a CSI request, if the UE has already received at least one CSI request before, and CSI corresponding to aperiodic CSI processes corresponding to the at least one CSI request is not yet reported, and at this time, if the number of all aperiodic CSI processes, with corresponding CSI not reported, including CSI processes corresponding to the newly received CSI request, exceeds a threshold K…; thus, the UE may already have received a request before and has already identified a set of CS/ processes not yet reported and then receives a new request that the UE is to perform reporting for an additional CIS process.); 
determining a priority of each of the set of channel state information processes and the additional channel state information process ([0138] if the number of all aperiodic CSI processes, with corresponding CSI not reported, including CSI processes corresponding to the newly received CSI request, exceeds a threshold K, the UE drops processing of a part of aperiodic CSI processes according to a dropping rule or priority of each CSI, so that the number of aperiodic CSI processes, which are not dropped, with corresponding CSI not reported is no greater than the threshold K.); 
updating channel state information for a subset of channel state information processes based at least in part on a capability of the UE and the priority of each of the set of channel state information processes and the additional channel state information process ([0138] if the number of all aperiodic CSI processes, with corresponding CSI not reported, including CSI processes corresponding to the newly received CSI request, exceeds a threshold K, the UE drops processing of a part of aperiodic CSI processes according to a dropping rule or priority of each CSI; [0141] the CSI corresponding to a part of aperiodic CSI processes may be dropped according to the number of aperiodic CSI processes not reported by the user equipment and the CSI process processing capability of the user equipment, where the CSI process processing capability of the user equipment is a predefined CSI process processing capability of the user equipment or a minimum CSI process processing capability of each user equipment; thus, the UE drops a part of CSI processes, hence updates CSI for a subset of CSI processes, according to a priority scheme (affecting all CSI processes, including the additional ones) and the capability of the UE.); and
transmitting updated channel state information feedback corresponding to the subset of channel state information processes ([0154] and Fig. 2: Step 202: Receive CSI obtained by the user equipment through measurement, where the CSI is obtained after dropping CSI corresponding to a part of aperiodic CSI processes among multiple aperiodic CSI processes when CSI corresponding to the multiple aperiodic CSI processes has not been reported by the user equipment, where each CSI process is associated with a channel measurement resource and an interference measurement resource; thus CSI feedback corresponding to the subset of channel state information processes is reported by the UE (= transmitted)).
Although Sun does not explicitly disclose “identifying a quantity of channel state information processing units of the UE, wherein each channel state information processing unit of the quantity of channel state information processing units is capable of performing a channel state information process of the set of channel state information processes”, and “wherein the capability of the UE is based at least in part on the quantity of channel state information processing units”, it should be noted that Sun teaches identification of UE capability to perform a number of channel state information processes. The implementation and identification of a quantity of channel state information processing units as the UE capability to perform a number of CSI processes is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the above teaching from Sun, because CSI processing units may be implemented in general purpose hardware or software, and identifying CSI processing units to perform the recited function can be easily done via a software module.

Regarding claim 2, Sun discloses the limitations of claim 1 as set forth, and Sun further discloses wherein transmitting updated channel state information feedback comprises: transmitting channel state information feedback corresponding to the set of channel state information processes and the additional channel state information process, wherein the channel state information feedback comprises updated channel state information feedback for the subset of channel state information processes ([0138] if the number of all aperiodic CSI processes, with corresponding CSI not reported, including CSI processes corresponding to the newly received CSI request, exceeds a threshold K, the UE drops processing of a part of aperiodic CSI processes according to a dropping rule or priority of each CSI; [0141] the CSI corresponding to a part of aperiodic CSI processes may be dropped according to the number of aperiodic CSI processes not reported by the user equipment and the CSI process processing capability of the user equipment, where the CSI process processing capability of the user equipment is a predefined CSI process processing capability of the user equipment or a minimum CSI process processing capability of each user equipment; thus, the UE drops a part of CSI processes, hence updates CSI for a subset of CSI processes, according to a priority scheme (affecting all CSI processes, including the additional ones) and the capability of the UE.);.  

Regarding claim 3, Sun discloses the limitations of claim 2 as set forth, and Sun further discloses the channel state information feedback comprises stale information for at least one channel state information process  ([0138] if the number of all aperiodic CSI processes, with corresponding CSI not reported, including CSI processes corresponding to the newly received CSI request, exceeds a threshold K, the UE drops processing of a part of aperiodic CSI processes according to a dropping rule or priority of each CSI.).  .  

Regarding claim 4, Sun discloses the limitations of claim 2 as set forth, and Sun further discloses wherein the channel state information feedback excludes information for at least one channel state information process ([0138] if the number of all aperiodic CSI processes, with corresponding CSI not reported, including CSI processes corresponding to the newly received CSI request, exceeds a threshold K, the UE drops processing of a part of aperiodic CSI processes according to a dropping rule or priority of each CSI.).  

Regarding claim 5, Sun discloses the limitations of claim 1 as set forth, and Sun further discloses determining whether the set of channel state information processes and the additional channel state information process exceeds the quantity of channel state information processes the UE is capable of performing; and updating channel state information for the subset of channel state information processes based at least in part on determining whether the set of channel state information processes and the additional channel state information process exceeds the quantity of channel state information processes the UE is capable of performing ([0138] if the number of all aperiodic CSI processes, with corresponding CSI not reported, including CSI processes corresponding to the newly received CSI request, exceeds a threshold K, the UE drops processing of a part of aperiodic CSI processes according to a dropping rule or priority of each CSI, so that the number of aperiodic CSI processes, which are not dropped, with corresponding CSI not reported is no greater than the threshold K; [0141] the CSI corresponding to a part of aperiodic CSI processes may be dropped according to the number of aperiodic CSI processes not reported by the user equipment and the CSI process processing capability of the user equipment, where the CSI process processing capability of the user equipment is a predefined CSI process processing capability of the user equipment or a minimum CSI process processing capability of each user equipment.). 
Although Sun does not explicitly disclose “determining whether the set of channel state information processes and the additional channel state information process exceeds the quantity of channel state information processing units of the UE; and updating channel state information for the subset of channel state information processes based at least in part on determining whether the set of channel state information processes and the additional channel state information process exceeds the quantity of channel state information processing units of the UE”, thus indicating one CSI processing unit to perform one CSI process, this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the above teaching from Sun, because the applicant specifies a UE capability in terms of identifying a quantity of CSI processing units to perform the same quantity of CSI processes, but accomplishes the same result as described by Sun by specifying a UE capability based on performing the same quantity of CSI processes.

Regarding claim 6, Sun discloses the limitations of claim 1 as set forth, and Sun further discloses dropping at least one channel state information process of the set of channel state information processes based at least in part on the at least one channel state information process having a lower priority than the additional channel state information process ([0138] if the number of all aperiodic CSI processes, with corresponding CSI not reported, including CSI processes corresponding to the newly received CSI request, exceeds a threshold K, the UE drops processing of a part of aperiodic CSI processes according to a dropping rule or priority of each CSI; thus a channel state information process having a lower priority than the additional channel state information process may be dropped.).  

Regarding claim 7, Sun discloses the limitations of claim 6 as set forth, and Sun further discloses wherein the subset of channel state information processes includes the additional channel state information process and excludes the at least one channel state information process ([0135] CSI corresponding to an aperiodic CSI process with a low priority is dropped first; [0138] if the number of all aperiodic CSI processes, with corresponding CSI not reported, including CSI processes corresponding to the newly received CSI request, exceeds a threshold K, the UE drops processing of a part of aperiodic CSI processes according to a dropping rule or priority of each CSI, so that the number of aperiodic CSI processes, which are not dropped, with corresponding CSI not reported is no greater than the threshold K; thus a subset may include an additional CSI process and drop (= exclude) the at least one CSI process.).  

Regarding claim 8, Sun discloses the limitations of claim 6 as set forth, and Sun further discloses wherein dropping the at least one channel state information process comprises: refraining from transmitting feedback for the at least one channel state information process ([0135] CSI corresponding to an aperiodic CSI process with a low priority is dropped first; [0138] if the number of all aperiodic CSI processes, with corresponding CSI not reported, including CSI processes corresponding to the newly received CSI request, exceeds a threshold K, the UE drops processing of a part of aperiodic CSI processes according to a dropping rule or priority of each CSI, so that the number of aperiodic CSI processes, which are not dropped, with corresponding CSI not reported is no greater than the threshold K; thus dropping (= refraining from transmitting) feedback for the at least one channel state information process.).

Regarding claim 9, Sun discloses the limitations of claim 6 as set forth, and Sun further discloses dropping the reporting of feedback associated with the at least one channel state information process ([0135] CSI corresponding to an aperiodic CSI process with a low priority is dropped first; [0138] if the number of all aperiodic CSI processes, with corresponding CSI not reported, including CSI processes corresponding to the newly received CSI request, exceeds a threshold K, the UE drops processing of a part of aperiodic CSI processes according to a dropping rule or priority of each CSI, so that the number of aperiodic CSI processes, which are not dropped, with corresponding CSI not reported is no greater than the threshold K.).
Although Sun does not explicitly disclose refraining from updating channel state information for the at least one channel state information process, this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the above teaching from Sun, because refraining from updating channel state information is an obvious consequence of dropping feedback for that CSI process.

Regarding claim 10, Sun discloses the limitations of claim 9 as set forth, and Sun further discloses wherein refraining from updating channel state information comprises: ceasing an ongoing computation of channel state information for the at least one channel state information process ([0135] CSI corresponding to an aperiodic CSI process with a low priority is dropped first; [0138] if the number of all aperiodic CSI processes, with corresponding CSI not reported, including CSI processes corresponding to the newly received CSI request, exceeds a threshold K, the UE drops processing of a part of aperiodic CSI processes according to a dropping rule or priority of each CSI, so that the number of aperiodic CSI processes, which are not dropped, with corresponding CSI not reported is no greater than the threshold K; ceasing an ongoing computation of channel state information is an obvious consequence of dropping feedback for the at least one channel state information process.).  
Although Sun does not explicitly disclose ceasing an ongoing computation of channel state information for the at least one channel state information process, this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the above teaching from Sun, because ceasing an ongoing computation of channel state information is an obvious consequence of dropping feedback for that CSI process.

Regarding claim 11, Sun discloses the limitations of claim 1 as set forth, and Sun further discloses dropping the additional channel state information process based at least in part on the additional channel state information process having a lower priority than each channel state information process of the set of channel state information processes ([0135] CSI corresponding to an aperiodic CSI process with a low priority is dropped first; [0138] if the number of all aperiodic CSI processes, with corresponding CSI not reported, including CSI processes corresponding to the newly received CSI request, exceeds a threshold K, the UE drops processing of a part of aperiodic CSI processes according to a dropping rule or priority of each CSI, so that the number of aperiodic CSI processes, which are not dropped, with corresponding CSI not reported is no greater than the threshold K; dropping the additional channel state information process based at least in part on the additional channel state information process having a lower priority than each channel state information process of the set of channel state information processes is an obvious example of dropping feedback for low priority channel state information process.).  

Regarding claim 12, Sun discloses the limitations of claim 11 as set forth, and Sun further discloses wherein the subset of channel state information processes includes each channel state information process of the set of channel state information processes and excludes the additional channel state information process ([0135] CSI corresponding to an aperiodic CSI process with a low priority is dropped first; [0138] if the number of all aperiodic CSI processes, with corresponding CSI not reported, including CSI processes corresponding to the newly received CSI request, exceeds a threshold K, the UE drops processing of a part of aperiodic CSI processes according to a dropping rule or priority of each CSI, so that the number of aperiodic CSI processes, which are not dropped, with corresponding CSI not reported is no greater than the threshold K; wherein the subset of channel state information processes includes each channel state information process of the set of channel state information processes and excludes the additional channel state information process is an obvious design implementation choice of dropping feedback for low priority channel state information process.).  .  

Regarding claim 13, Sun discloses the limitations of claim 1 as set forth, and Sun further discloses receiving an indication of priority for each of the set of channel state information processes or the additional channel state information process; and determining the priority of each of the set of channel state information processes and the additional channel state information process based at least in part on the indication of priority ([0138] first, when the UE receives a CSI request, if the UE has already received at least one CSI request before, and CSI corresponding to aperiodic CSI processes corresponding to the at least one CSI request is not yet reported, and at this time, if the number of all aperiodic CSI processes, with corresponding CSI not reported, including CSI processes corresponding to the newly received CSI request, exceeds a threshold K, the UE drops processing of a part of aperiodic CSI processes according to a dropping rule or priority of each CSI, so that the number of aperiodic CSI processes, which are not dropped, with corresponding CSI not reported is no greater than the threshold K; [0141] the CSI corresponding to a part of aperiodic CSI processes may be dropped according to the number of aperiodic CSI processes not reported by the user equipment and the CSI process processing capability of the user equipment, where the CSI process processing capability of the user equipment is a predefined CSI process processing capability of the user equipment or a minimum CSI process processing capability of each user equipment. Specifically, the CSI process processing capability of the UE is processing N channel-state information processes per ms, or is processing K channel-state information processes per M ms, where N is a positive number, and both M and K are positive integers.).  

Regarding claim 21, Sun discloses the limitations of claim 1 as set forth, and Sun further discloses dropping all channel state information processes of the set of channel state information processes scheduled to be reported by the UE based at least in part on receiving the request that the UE is to perform reporting for the additional channel state information process ([0135] CSI corresponding to an aperiodic CSI process with a low priority is dropped first; [0138] if the number of all aperiodic CSI processes, with corresponding CSI not reported, including CSI processes corresponding to the newly received CSI request, exceeds a threshold K, the UE drops processing of a part of aperiodic CSI processes according to a dropping rule or priority of each CSI, so that the number of aperiodic CSI processes, which are not dropped, with corresponding CSI not reported is no greater than the threshold K; thus causing dropping all channel state information processes of the set of channel state information processes scheduled to be reported by the UE based at least in part on receiving the request that the UE is to perform reporting for the additional channel state information process because the additional CSI process has higher priority).  

Regarding claim 22, Sun discloses the limitations of claim 21 as set forth, and Sun further discloses wherein the additional channel state information process is of higher priority than the set of channel state information processes and a number of available channel state information processing capability of the UE is less than a number of channel state information processes required including the additional channel state information process ([0022] the CSI process processing capability of the user equipment is processing N CSI processes per ms, or is processing K CSI processes per M ms, where N is a positive number, and M and K are positive integers; [0138] if the number of all aperiodic CSI processes, with corresponding CSI not reported, including CSI processes corresponding to the newly received CSI request, exceeds a threshold K, the UE drops processing of a part of aperiodic CSI processes according to a dropping rule or priority of each CSI, so that the number of aperiodic CSI processes, which are not dropped, with corresponding CSI not reported is no greater than the threshold K; thus when the additional channel state information process is of higher priority than the set of channel state information processes and a number of available channel state information processing units of the UE is less than a number of channel state information processing units for performing the additional channel state information process, UE would drop the set of channel state information processes).  
Although Sun does not explicitly disclose “wherein the additional channel state information process is of higher priority than the set of channel state information processes and a quantity of available channel state information processing units of the UE is less than a quantity of channel state information processing units for performing the additional channel state information process”, ”, thus indicating one CSI processing unit to perform one CSI process, this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the above teaching from Sun, because the applicant specifies a UE capability in terms of identifying a quantity of CSI processing units to perform the same quantity of CSI processes, but accomplishes the same result as described by Sun by specifying a UE capability based on performing the same quantity of CSI processes.

Regarding claim 23, Sun discloses the limitations of claim 1 as set forth, and Sun further discloses determining that the priority of each of the set of channel state information processes and the additional channel state information process ([0135] CSI corresponding to an aperiodic CSI process with a low priority is dropped first; [0138] if the number of all aperiodic CSI processes, with corresponding CSI not reported, including CSI processes corresponding to the newly received CSI request, exceeds a threshold K, the UE drops processing of a part of aperiodic CSI processes according to a dropping rule or priority of each CSI, so that the number of aperiodic CSI processes, which are not dropped, with corresponding CSI not reported is no greater than the threshold K; thus a subset may include an additional CSI process and drop (= exclude) the at least one CSI process.).
Although Sun does not explicitly disclose determining that the priority of each of the set of channel state information processes and the additional channel state information process is the same; and updating the channel state information for the subset of channel state information processes according to respective timings for requests received for the set of channel state information processes and the additional channel state information process, this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the above teaching from Sun, because when the priorities are the same for each request, they can be processed sequentially as long as the processing of multiple requests in a given time interval is within the UE capability.  

Claims 24-36 and 44-46 are rejected on the same grounds set forth in the rejection of claims 1-13 and 21-23, respectively. Claims 24-36 and 44-46 recite similar features as in claims 1-13 and 21-23, respectively, from the perspective of an apparatus for a user equipment (UE). Sun further discloses an apparatus for wireless communication at a user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to perform the recited functions ([0283] and Claim 7: processor, storage medium).

Claim 47 is rejected on the same grounds set forth in the rejection of claim 24. Claim 47 recites similar features as in claim 24, from the perspective of an apparatus for wireless communication at a user equipment (UE), comprising: means for to perform the recited functions. Sun further discloses an apparatus for wireless communication at a user equipment (UE), comprising means to perform similar functions ([0283] and Claim 7: processor, storage medium).

Claim 48 is rejected on the same grounds set forth in the rejection of claim 1. Claim 48 recites similar features as in claim 1, from the perspective of a non-transitory computer-readable medium storing code for wireless communication at a user equipment (UE), the code comprising instructions executable by a processor to perform the recited functions.

Claims 14-16 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Zheng et al. (CN 103107866 A; hereinafter “Zheng”).

Regarding claim 14, Sun discloses the limitations of claim 13 as set forth. But Sun does not disclose wherein the indication of priority for at least one channel state information process of the set of channel state information processes comprises a downlink control information (DCI) field associated with the at least one channel state information process, a search space associated with the at least one channel state information process, a control resource set associated with the at least one channel state information process, a bandwidth part associated with the at least one channel state information process, a radio network temporary identifier (RNTI) masking parameter associated with the at least one channel state information process, a scrambling sequence for a physical downlink control channel (PDCCH) associated with the at least one channel state information process, a transmission reception point identifier associated with the at least one channel state information process, a block error rate (BLER) associated with the at least one channel state information process, or any combination thereof.  
However, in the same field of endeavor, Zheng discloses wherein the indication of priority for at least one channel state information process of the set of channel state information processes comprises a downlink control information (DCI) field associated with the at least one channel state information process ([0012] wherein the DCI carries information for indicating the user equipment to report when collision happens priority indication information of the CSI report, the user equipment according to the priority indication information of indication, determining CSI report indicated by the priority indication information…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sun as applied to claim 13, based on the above teaching from Zheng, to derive the limitations of claim 14, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable indicating priority for at least one CSI process of the set of CSI processes to a UE.
The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses one of the species (DCI field associated with the at least one CSI process) which anticipates the genus (MPEP 2131.02).

Regarding claim 15, Sun discloses the limitations of claim 13 as set forth. But Sun does not disclose wherein the indication of priority for the additional channel state information process comprises a downlink control information (DCI) field associated with the additional channel state information process, a search space associated with the additional channel state information process, a control resource set associated with the additional channel state information process, a bandwidth part associated with the additional channel state information process, a radio network temporary identifier (RNTI) masking parameter associated with the additional channel state information process, a scrambling sequence for a physical downlink control channel (PDCCH) associated with the additional channel state information process, a transmission reception point identifier associated with the additional channel state information process, a block error rate (BLER) associated with the additional channel state information process, or any combination thereof.  
However, in the same field of endeavor, Zheng discloses wherein the indication of priority for the additional channel state information process comprises a downlink control information (DCI) field associated with the additional channel state information process ([0012] wherein the DCI carries information for indicating the user equipment to report when collision happens priority indication information of the CSI report, the user equipment according to the priority indication information of indication, determining CSI report indicated by the priority indication information…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sun as applied to claim 13, based on the above teaching from Zheng, to derive the limitations of claim 15, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable indicating priority for the additional CSI process to a UE.
The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses one of the species (DCI field associated with the additional CSI process) which anticipates the genus (MPEP 2131.02).

Regarding claim 16, Sun discloses the limitations of claim 1 as set forth. But Sun does not disclose determining a service type, a cell index, a channel state information feedback type, a channel state information content type, a transmission reception point identifier (ID), or a channel state information ID associated with at least one channel state information process of the set of channel state information processes or the additional channel state information process; and determining the priority of each of the set of channel state information processes and the additional channel state information process based at least in part on at least one of the determined service type, cell index, channel state information feedback type, channel state information content type, transmission reception point ID, channel state information identifier ID, or any combination thereof 
However, in the same field of endeavor, Zheng discloses determining a channel state information feedback type or a channel state information content type; and determining the priority of each of the set of channel state information processes and the additional channel state information process based at least in part on channel state information feedback type or channel state information content type (0013] Preferably, according to each of the CSI report type determining each priority of the CSI report, comprising: each of the CSI report type in the multiple CSI report determined to be reported by each of the CSI reporting priority, wherein the priority report type from high to low priority order is as follows: a rank indication RI report type, report type comprising broadband information; comprising sub-band information of the report type.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sun as applied to claim 1, based on the above teaching from Zheng, to derive the limitations of claim 16, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to determine priorities for CSI processes based on the CSI feedback type or CSI content type.
The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses one of the species (determining priority based on CSI feedback type or CSI content type) which anticipates the genus (MPEP 2131.02).

Claims 37-39 are rejected on the same grounds set forth in the rejection of claims 14-16, respectively. Claims 37-39 recite similar features as in claims 14-16, respectively, from the perspective of an apparatus for a UE. Sun further discloses an apparatus for wireless communication at a user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to perform similar functions ([0283] and Claim 7: processor, storage medium). Furthermore, Zheng further discloses an apparatus for wireless communication at a user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to perform similar functions ([0095]: computing device and storage device).

Claims 17-20 and 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Zhang et al. (CN 107733499 A; hereinafter “Zhang”).

Regarding claim 17, Sun discloses the limitations of claim 1 as set forth, and Sun further discloses identifying an expiration time period for reception of the request; determining that another request is received within the identified expiration time period; and dropping the additional channel state information process ([0180] after receiving the first CSI request sent by the first network device, the UE drops other first CSI requests received in the first time interval.); and
identifying an expiration time period for reception of the request; determining that another request is received in a second time interval; and dropping the additional channel state information process ([0054] receiving, by a user equipment, a first channel-state information CSI request sent by a first network device, and dropping, by the user equipment, all CSI requests received in a second time interval before next CSI reporting.).
But Sun does not explicitly disclose determining that the request is received after the identified expiration time period; and dropping the additional channel state information process based at least in part on that the request is received after the identified expiration time period.
However, in the same filed of endeavor, Zhang discloses a delay budget time to allow for the processing of received CSI request before a CSI report is transmitted (P. 9, Lines 14-28: the terminal device 120 can determine the delay budget based on the following expression: L=L0 + δ (1), wherein L represents a delay budget, L0 represents reference delay budget δ represents offset. L0 can be reference delay budget value defined in the current LTE specification, such as 4. Of course, the standard delay budget L0 can take any other value is also possible. The range of claims is not limited in this respect. one or more threshold reference signal resource number can be predefined for the terminal apparatus 120, the offset δ is based on a reference signal resource can be the number of the comparison of the one or more threshold values;  P. 13, Lines 39-41: Embodiments of the disclosure described with reference to FIG. 2 and FIG. 3, by increasing the delay budget for the reported CSI to ensure that terminal device has enough processing time to perform reference signal measurements and calculation.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sun as applied to claim 1, based on the above teaching from Zhang, to derive “determining that the request is received after the identified expiration time period; and dropping the additional channel state information process based at least in part on that the request is received after the identified expiration time period”, because Zhang’s “delay budget time” may be equivalent to applicant’s “identified expiration time period”. The modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable indicating priority for the additional CSI process to a UE.

Regarding claim 18, Sun and Zhang discloses the limitations of claim 17 as set forth, and Sun further discloses wherein identifying the expiration time period further comprises: determining a computation time period for performing the additional channel state information process ([0237] the CSI process processing capability of the user equipment is processing N CSI processes per ms, or is processing K CSI processes per M ms, where N is a positive number, and M and K are positive integers; thus additional CSI request may be dropped based on the limit on the UE capability for processing CSI processes in a given time interval.).
Furthermore, Zhang also discloses determining a computation time period for performing the additional channel state information process (P. 9, Lines 14-28: the terminal device 120 can determine the delay budget based on the following expression: L=L0 + δ (1), wherein L represents a delay budget, L0 represents reference delay budget δ represents offset; P. 13, Lines 39-41: Embodiments of the disclosure described with reference to FIG. 2 and FIG. 3, by increasing the delay budget for the reported CSI to ensure that terminal device has enough processing time to perform reference signal measurements and calculation.).

Regarding claim 19, Sun and Zhang disclose the limitations of claim 18 as set forth, and Sun further discloses a limit on the UE capability for processing CSI processes in a given time interval ([0237] the CSI process processing capability of the user equipment is processing N CSI processes per ms, or is processing K CSI processes per M ms, where N is a positive number, and M and K are positive integers; thus additional CSI request may be dropped based on the limit on the UE capability for processing CSI processes in a given time interval.).
Furthermore, Zhang further discloses  a delay budget indicating the separation of the subframes in which the CSI request is received and the subframe in which CSI report is transmitted (Abstract: determining a delay budget and delay budget indicates the first subframe with respect to the position of the second subframe, CSI to be transmitted to the network equipment in the first subframe, the request received in the second subframe.).
Although Sun and Zhang do not explicitly disclose wherein the computation time period comprises a time period between a last symbol of a last channel state information reference signal and a first symbol of an uplink transmission carrying the channel state information feedback, this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the above teachings from Sun and Zhang.  

Regarding claim 20, Sun and Zhang disclose the limitations of claim 18 as set forth, and Sun further discloses a limit on the UE capability for processing CSI processes in a given time interval ([0237] the CSI process processing capability of the user equipment is processing N CSI processes per ms, or is processing K CSI processes per M ms, where N is a positive number, and M and K are positive integers; thus additional CSI request may be dropped based on the limit on the UE capability for processing CSI processes in a given time interval.).  
Furthermore, Zhang further discloses  a delay budget indicating the separation of the subframes in which the CSI request and reference signal are received and the subframe in which CSI report is transmitted (Abstract: determining a delay budget and delay budget indicates the first subframe with respect to the position of the second subframe, CSI to be transmitted to the network equipment in the first subframe, the request received in the second subframe; P. 9, Lines 26-28: one or more threshold reference signal resource number can be predefined for the terminal apparatus 120, the offset δ is based on a reference signal resource can be the number of the comparison of the one or more threshold values.).
Although Sun and Zhang do not explicitly disclose wherein the computation time period comprises a time period between a last symbol of a last channel state information reference signal and a first symbol of an uplink shared channel transmission or an uplink control channel transmission, this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the above teachings from Sun and Zhang.  

Claims 40-43 are rejected on the same grounds set forth in the rejection of claims 17-20, respectively. Claims 40-43 recite similar features as in claims 17-20, respectively, from the perspective of an apparatus for a UE. Sun further discloses an apparatus for wireless communication at a user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to perform similar functions ([0283] and Claim 7: processor, storage medium). 


Response to Arguments
Applicant's arguments have been considered but they are not persuasive.

Regarding claim 1, the applicant argues (remarks, p. 16-18) that “Sun does not disclose "identifying a quantity of channel state information processing units of the UE, wherein each channel state information processing unit of the quantity of channel state information processing units is capable of performing a channel state information process of the set of channel state information processes," and "updating channel state information ... based at least in part on a capability of the UE ... wherein the capability of the UE is based at least in part on the quantity of channel state information processing units," as recited in amended independent claim 1.”.
The examiner respectfully disagrees. Although Sun does not explicitly disclose “identifying a quantity of channel state information processing units of the UE, wherein each channel state information processing unit of the quantity of channel state information processing units is capable of performing a channel state information process of the set of channel state information processes”, and “wherein the capability of the UE is based at least in part on the quantity of channel state information processing units”, it should be noted that Sun teaches identification of UE capability to perform a number of channel state information processes. The implementation and identification of a quantity of channel state information processing units as the UE capability to perform a number of CSI processes is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the above teaching from Sun, because CSI processing units may be implemented in general purpose hardware or software, and identifying CSI processing units to perform the recited function can be easily done via a software module.


The same reasoning applies to claims 24 and 47-48 mutatis mutandis. Claims 1-48 are rejected accordingly. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Lee et al. (US 20150208461 A1) – Controlling the transmission of CSI report based on an onDurationtimer and the processing time.
Marinier et al. (US 20210289383 A1) – Applying CSI processes for CSI reporting.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471